Citation Nr: 0102994	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an assignment of a disability evaluation 
higher than 10 percent for hepatitis C with liver enlargement 
and diffuse fatty infiltration of the liver.

2.  Entitlement to service connection for back strain, 
muscular.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to March 
1976 and from March 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which, in part, granted service 
connection for hepatitis C assigning a 10 percent evaluation 
effective September 16, 1997 and denied service connection 
for back strain, muscular.

Additional medical records were received by fax in October 
1999 with an additional medical record, along with copies 
previously faxed, received in January 2000, after the case 
had been certified to the Board by the RO.  The submissions 
were accompanied by a waiver of initial RO review.  38 C.F.R. 
§ 20.1304 (2000).

The issue of entitlement to service connection for back 
strain, muscular will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

The veteran's hepatitis C is currently manifested by no more 
than minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency than symptoms associated with greater liver damage, 
but necessitating dietary restriction or other therapeutic 
measures.


CONCLUSION OF LAW

The criteria for a 30 percent rating for hepatitis C have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7345 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing an original assignment of a 
disability evaluation following an award of service 
connection.  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period from the date of the initial award of service 
connection is to be considered to ensure that consideration 
is given to the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran contends that his hepatitis C is more disabling 
than represented by the initial 10 percent evaluation.  

At a July 1998 VA examination the examiner noted a history of 
polysubstance abuse with IV drug use, alcohol abuse, and 
marijuana abuse.  The veteran reported that in 1981 while in 
the service he was sent to Heidelberg, Germany where he was 
found to have hepatitis C and was quarantined.  The veteran 
was treated for heroin addition.  The veteran reported that 
he did have vomiting when he drank alcohol heavily and 
occasionally had nausea, which was relieved by Cimetidine.  
He did report pain in his right upper quadrant, which he 
believed was related to his enlarged liver.  The veteran was 
not undergoing any treatment at the time for his hepatitis C, 
except he had been advised to abstain from drugs and alcohol.  
He had no distention, no vomiting, but did report some 
fatigue and weakness and was currently being treated for 
depression.  The examination showed no ascites and he had a 
22 pound weight gain within the year due to inactivity.  
There was no emesis since abstaining from alcohol and the 
veteran did have a positive occult blood for stool.  The 
veteran had pain in his right upper quadrant on palpation.  
His liver was enlarged 10 cm below the midline of his costal 
margin.  There were no superficial abdominal veins.  He had 
4+ muscle strength and no muscle wasting.  Clinical tests 
revealed a normal CBC and other blood studies except for the 
presence of a positive hepatitis C antigen.  Liver profile 
was normal with AST=24, ALT=25, LDM=129, Alkolinephos=71.  CT 
of his abdomen performed in June 1998 revealed a diffuse, 
fatty infiltration of the liver with no evidence of hepatoma.  
Ultrasound of the abdomen showed mild liver enlargement and 
blood tests did reveal a positive hepatitis C titer.  The 
diagnoses were hepatitis C with liver enlargement, diffuse 
fatty infiltration of the liver with no evidence of hepatoma.  
The examiner noted that it was impossible to determine the 
extent of liver damage that was from hepatitis C from the 
damage caused by years of alcohol and drug use.  

VA outpatient treatment records dated June 1998 indicate that 
the veteran was counseled on a heart healthy diet.  October 
1998 records show the veteran reporting abdominal pain since 
January 1998 and bloating since May 1998.  The veteran 
indicated that his fiber intake had been recently high.  The 
veteran was willing to change his eating habits and the 
veteran requested a diet for his liver problems and bloating.  
October 1998 clinical examination showed normal size liver 
and spleen.

A statement dated October 1999 from a VA registered dietitian 
indicated that the veteran had been on a restricted diet due 
to his history of liver disease and had been on the diet for 
one year.  The veteran was also taking medications for 
gastric problems and high cholesterol.

Diagnostic Code 7345 provides that a 10 percent evaluation is 
warranted for infectious hepatitis with demonstrable liver 
damage with mild gastrointestinal disturbance.  A 30 percent 
evaluation is warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation is warranted 
for moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).

Upon review of the evidence, the Board finds that the 
veteran's symptomatology more closely approximates a 30 
percent evaluation based on the severity of the overall 
disability which would meet the criteria under Diagnostic 
Code 7345.  Thus, the benefit of the doubt is resolved in his 
favor.  38 C.F.R. § 4.3.  The veteran has had well-documented 
instances of abdominal pain, bloating, fatigue, and 
gastrointestinal disturbance reported in the treatment 
records.  The veteran is also shown to have anxiety and 
depression and has been on a restricted diet due to his 
history of liver disease.  Therefore, 30 percent evaluation 
under Diagnostic Code 7345 is warranted.

The evidence, however, does not show that the liver disorder 
meets the criteria for a 60 percent evaluation, as there is 
no evidence of moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  His liver is not shown to have sustained 
moderate damage, and his gastrointestinal disturbance, while 
recurrent, is not shown to be disabling or productive of a 
mental depression or fatigue.


ORDER

A higher evaluation of 30 percent for the veteran's hepatitis 
C with liver enlargement and diffuse fatty infiltration of 
the liver is granted, subject to the laws governing the 
payment of monetary benefits.



REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
amended the provisions of 38 U.S.C.A. § 5107 to eliminate the 
well-grounded claim requirement.  VA is now required to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits.  VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran contends that in January 1976 at Paris Island he 
injured his back while going through a motivation ditch.  The 
soldier in front of him became stuck in the mud which caused 
him to become stuck and people trampled over him.  He claims 
he was treated at the dispensary for back pain and was given 
exercises to do for rehabilitation.  Service medical records 
attached to the veteran's Aptitude Board Report upon his 
separation from the Marine Corps in March 1976 indicate that 
the veteran claimed fraudulent enlistment in reference to his 
allergy, back, and drugs.  In February 1976 the veteran 
reported that he hurt his back nine months earlier in a 
motorcycle accident prior to service.  X-rays of the lumbar 
spine were within normal limits and the impression was lumbar 
strain, mild, and very slight scoliosis.  After enlistment in 
the Army in March 1979, he was again seen in September 1981 
with complaints of back problems after lifting a ramp.  The 
assessment was back strain, muscular.  The veteran's 
separation examination dated February 1982 showed no 
complaints or clinical findings of a back disorder.  Report 
of Medical Examination dated March 1987 for enlistment in the 
Army Reserves indicates a notation of thoracic spine 
scoliosis, mild.  

A private medical record dated January 1997 from Joseph P. 
Coladonato, M.D. rendered an impression of cervical disc 
degeneration; cervical osteoarthritis with C5-6 root 
irritation.  X-rays revealed dorsal-cervical scoliotic 
curvature of the spine.  There was a narrowing of the C4-5 
and C5-6 interspaces with neural foraminal narrowing, most 
striking on the right at C5-6.

VA x-ray dated June 1998 revealed degenerative osteoarthritic 
changes involving the thoracic spine.  The pedicles and the 
spinous processes appeared normal.

At a July 1998 VA examination the veteran was diagnosed with 
degenerative joint disease of the cervical, thoracic, and 
lumbar spine.

VA hospital record dated January 1999 showed that the veteran 
was admitted for a C4-5, C5-6 anterior cervical diskectomy 
with fusion.  Upon admission the veteran reported having a 
motor vehicle accident in November 1996 and over time 
developed discomfort.  

Although the veteran was afforded a VA examination in July 
1998 in which a diagnosis of degenerative joint disease of 
the cervical, thoracic, and lumbar spine was rendered, there 
was no etiology opinion rendered.  The Board believes that 
further development of the medical record is necessary with 
regard to this issue.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for the claimed disability should be 
associated with the claims file.

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for the disorder at issue.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.  The RO should comply with 
notice and duty to assist provisions of 
the VCAA, specifically as it relates to 
obtaining medical documentation 
identified by the veteran.

3.  The veteran should be scheduled for a 
special VA orthopedic examination to 
ascertain the nature and etiology of the 
veteran's back strain, muscular.  The 
examiner is requested to comment on the 
following questions: 1) what is the 
nature and extent of the veteran's 
current back strain, if any; 2) whether 
it is at least as likely as not that any 
current back strain is related to a back 
disorder that existed prior to the 
veteran's military service, or, whether 
the veteran's current back strain was 
caused by an incident of his military 
service; 3) if and only if it is 
determined that the veteran's current 
back disorder is related to a back 
disorder that existed prior to military 
service, the examiner is requested to 
comment on whether it is at least as 
likely as not that the veteran's current 
back disorder was aggravated or worsened 
during his military service.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable period of time for a response 
before the record is returned to the 
Board for further review.

The purpose of this remand is to assist the veteran to ensure 
an adequate record for appellate review.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



